


Exhibit 10.1


FOURTH AMENDMENT TO CREDIT AGREEMENT
 
 
THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of May
4, 2015, by and between GLOBUS MEDICAL, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
 
RECITALS
 
WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 3, 2011, as amended from time to time (“Credit Agreement”).
 
WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:
 
1. Section 1.1. (a) is hereby amended by deleting “May 31, 2015” as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date “May 31, 2016,” with such change to be effective upon the
execution and delivery to Bank of a promissory note dated as of May 4, 2015
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.
 
2. The following is hereby added to the Credit Agreement as Section 1.6.:
 
“SECTION 1.6. COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by debiting
Borrower’s deposit account number 4124817552 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.”
 
3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.
 
4. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed as a sealed instrument as of the day
and year first written above.
 


GLOBUS MEDICAL, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
By: /s/ DAVID M. DEMSKI       (SEAL)
 
By: /s/ JOSEPH J. DEMARCO, JR.
DAVID M. DEMSKI
 
JOSEPH J. DEMARCO, JR.
PRESIDENT, COO AND CFO
 
SENIOR VICE PRESIDENT







